TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00093-CR




Kent Krueger, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. CR 2004-268, HONORABLE DONALD LEONARD, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted.  Appellant’s
counsel, Mr. David K. Sergi, is ordered to tender a brief in this cause no later than August 18, 2005. 
No further extension of time will be granted.
It is ordered August 1, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish